Citation Nr: 0928073	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-29 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of the customary and 
usual charges of emergency treatment (including travel and 
incidental expenses described in 38 U.S.C.A. § 111) incurred 
as a result of July 18, 2004, services provided by McCain-
Grady Emergency Medical Services and the Norman Regional 
Hospital.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esquire


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Muskogee, Oklahoma, which denied a claim of entitlement to 
payment or reimbursement of medical expenses incurred at the 
Norman Regional Hospital for medical treatment on July 18, 
2004.  The Board denied the Veteran's claim in a March 2007 
decision and the Veteran appealed.  In December 2008, the 
Court of Appeals for Veterans Claims entered judgment 
remanding the March 2007 Board decision that denied the 
Veteran's medical reimbursement claim.  

In a separate decision, the Board has adjudicated the issue 
of entitlement to an effective date prior to December 2, 
2002, for a total rating on the basis of individual 
unemployability due to service-connected disability.  


FINDINGS OF FACT

1.  On July 18, 2004, the Veteran had been granted a total 
rating for compensation purposes due to individual 
unemployability (TDIU).  

2.  For two days before seeking medical treatment, the 
Veteran had been experiencing nausea and vomiting and was 
unable to keep down his medications. It was not unreasonable 
for him not to seek medical attention at a VA facility before 
the third day of symptoms.  

3.  On July 18, 2004, the Veteran was experiencing nausea and 
vomiting, abdominal pain, elevated blood pressure, shortness 
of breath, pain/pressure in the chest and lungs, and an 
inability to take psychiatric medications.  A prudent 
layperson with those symptoms would reasonably expect that 
delay in seeking immediate medical attention would be 
hazardous to life or health.  

4.  The McClain-Grady County Emergency Medical Services (EMS) 
team contacted a VA facility and was diverted to Norman 
Regional Hospital, where the Veteran received treatment.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
the customary and usual charges of emergency treatment 
(including travel and incidental expenses described in 
38 U.S.C.A. § 111) incurred as a result of July 18, 2004, 
services provided by McCain-Grady Emergency Medical Services 
and the Norman Regional Hospital have been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002 & Supp. 2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court of Appeals for Veterans Claims remanded this appeal 
so that an additional medical opinion could be obtained as to 
whether an emergency existed on July 18, 2004, and so that 
the Board could address several legal arguments made by the 
Veteran's counsel.  But as a result of an amendment in the 
law, the Veteran's claim can now be granted without the need 
for an additional medical opinion.  Moreover, the regulations 
cited by the Veteran's representative have not yet been 
amended to implement the statutory changes.  Thus, while the 
Board will not be complying with the court's order or 
addressing the regulations cited by the Veteran's 
representative, the Veteran will not be prejudiced because he 
will receive the benefit he was seeking.  

Similarly, VA has certain duties to notify and to assist 
claimants concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  But 
since the Board is granting in full the benefit sought on 
appeal, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error is harmless and will not be 
further discussed.  

Congress has authorized the customary and usual charges for 
emergency treatment by a non-VA facility to be reimbursed to 
a Veteran (or paid directly to the treatment provider) 
provided three requirements are met.  See generally 
38 U.S.C.A. §§ 1725, 1728, as amended by the Veteran's Mental 
Health and Other Care Improvements Act of 2008, Pub. L. No. 
110-387, § 402, 122 Stat. 4123-24 (2008) (effective 
October 10, 2008).  First, a Veteran must be eligible for VA 
hospital care or medical services.  38 U.S.C.A. § 1728(a).  
The Veteran is eligible for VA care because he has been 
granted service connection for posttraumatic stress disorder 
(PTSD) as well as a total rating for compensation purposes 
due to individual unemployability (TDIU).  

Second, the emergency treatment must have been rendered to 
the Veteran for one of the categories of disabilities as set 
forth in 38 C.F.R. § 1728(a)(1) to (a)(4).  As relevant here, 
one such category is any disability of a Veteran if the 
Veteran has a total disability permanent in nature from a 
service-connected disability.  Here, since the Veteran has 
previously been granted TDIU, effective from December 2, 
2002, as a result of his service-connected PTSD disability, 
the emergency treatment of any disability would be eligible 
for payment or reimbursement.  38 U.S.C.A. § 1728(a)(3).  

Third, the requirements of 38 U.S.C.A. § 1725(f)(1) must be 
met in order for the services to be considered "emergency 
treatment."  38 U.S.C.A. § 1728(a), (c).  There are four 
elements to "emergency treatment."  First, VA facilities 
are not feasibly available.  38 U.S.C.A. § 1725(f)(1)(A).  
Here, there is conflicting evidence about the availability of 
a VA facility on July 18, 2004.  A VA physician was contacted 
to supply an opinion as to the availability of a VA facility.  
Dr. B. circled the option that a VA facility was available 
and recommended that the Veteran's claim for reimbursement or 
payment be denied.  Dr. B. provided no rationale whatsoever 
to support that opinion.  

But the Veteran submitted his own statement that when the EMS 
team called the VA medical center, VA told the EMS team to 
take the Veteran anywhere except the VA.  The Veteran said 
the ambulance was diverted because no one was on staff there 
because it was a Sunday.  The McClain-Grady County EMS report 
supports the Veteran's statement because a notation was made 
that the Veteran was diverted by VAMC and the patient 
transported to Norman Regional Hospital.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  Here, because Dr. 
B. failed to provide any rationale for the opinion that a VA 
facility was available and failed to address the fact that 
the ambulance was diverted by VA, the Board assigned greater 
weight to the Veteran's statements and EMS report.  Thus, the 
Board finds that on July 18, 2004, a VA facility was not 
feasibly available. 

The second element of "emergency treatment" is that an 
attempt to use the VA facility beforehand would not have been 
reasonable.  38 U.S.C.A. § 1725(f)(1)(A).  Here, the 
Veteran's symptoms began on Friday, July 16th.  He was 
experiencing nausea and vomiting.  He explained in his 
August 2006 statement that at first he believed that he had a 
24-hour virus.  But that Sunday, the nausea still continued, 
he had abdominal pain, shortness of breath and pain over his 
heart and down his left arm and leg, and when he took his 
blood pressure and it was high, he became scared.  The record 
does not show that the blood pressure and chest/arm/leg pain 
began before Sunday.  The Board finds that on this record, it 
is not unreasonable that the Veteran did not attempt to 
obtain VA medical treatment before Sunday.  

The third element of "emergency treatment" is that the care 
or services are rendered in a medical emergency of such 
nature that a prudent layperson reasonably expects that delay 
in seeking immediate medical attention would be hazardous to 
life or health.  38 U.S.C.A. § 1725(f)(1)(B).  The record 
shows that the Veteran had gastritis, mild volume depletion, 
and non-cardiac chest pain. July 2004 Emergency Department 
Record of Norman Regional Hospital.  But before treatment was 
given, a prudent layperson experiencing chest pains, left arm 
pain, shortness of breath, nausea, and high blood pressure 
would reasonably expect that delay in seeking immediate 
medical attention could be hazardous to life or health.  
Thus, the third element is met on this record. 

Finally, "emergency treatment" lasts only until such time 
as the Veteran can be transferred safely to a VA or other 
federal facility.  38 U.S.C.A. § 1725(f)(1)(C).  Here, the 
Veteran was given oxygen and treated with normal saline, 4 mg 
Zofran, and 75 mg Vistaril.  A chest X-ray was taken and an 
EKG was done.  He was released to go home with a relative 
after 3.5 hours.  Thus, his treatment did not last past when 
he could be transferred safely to another facility.  

Since all four elements of "emergency treatment" are met on 
this record, all the requirements for reimbursement or 
payment of the customary and usual charges of emergency 
treatment have been met and the claim is granted.  


ORDER

Payment or reimbursement of the customary and usual charges 
of emergency treatment (including travel and incidental 
expenses described in 38 U.S.C.A. § 111) incurred as a result 
of July 18, 2004, services provided by McCain-Grady Emergency 
Medical Services and the Norman Regional Hospital are 
granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


